Case: 22-1502   Document: 19     Page: 1   Filed: 08/26/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

    BORUSAN MANNESMANN BORU SANAYI VE
               TICARET A.S.,
              Plaintiff-Appellee

   AMERICAN CAST IRON PIPE COMPANY, BERG
  STEEL PIPE CORP., BERG SPIRAL PIPE CORP.,
        DURA-BOND INDUSTRIES, STUPP
      CORPORATION, AMERICAN LINE PIPE
   PRODUCERS ASSOCIATION, GREENS BAYOU
  PIPE MILL, LP, JSW STEEL (USA) INC., SKYLINE
    STEEL, TRINITY PRODUCTS LLC, WELSPUN
                  TUBULAR LLC,
                Plaintiffs-Appellants

                            v.

                   UNITED STATES,
                       Defendant
                 ______________________

                       2022-1502
                 ______________________

    Appeal from the United States Court of International
 Trade in Nos. 1:19-cv-00056-JAR and 1:19-cv-00080-JAR,
 Senior Judge Jane A. Restani.
                  ______________________

                     ON MOTION
                 ______________________
Case: 22-1502       Document: 19   Page: 2    Filed: 08/26/2022




 2       BORUSAN MANNESMANN BORU SANAYI VE TICARET A.S.    v. US



         Before LOURIE, CHEN, and STARK, Circuit Judges.
 PER CURIAM.
                           ORDER
     Borusan Mannesmann Boru Sanayi ve Ticaret A.S.
 moves for summary affirmance of the judgment of the
 United States Court of International Trade (CIT). Appel-
 lants oppose the motion. Borusan replies.
     This is the second time this antidumping duty investi-
 gation on imports of Borusan’s welding pipes has been be-
 fore the court. See Borusan Mannesmann Boru Sanayi ve
 Ticaret A.S. v. Am. Cast Iron Pipe Co., 5 F.4th 1367, 1377
 (Fed. Cir. 2021) (sustaining the Department of Commerce’s
 original post-sale price adjustment determination). Fol-
 lowing our mandate and remand, Commerce recalculated
 Borusan’s estimated dumping margin without adjustment
 for a cost-based particular market situation (PMS), which
 resulted in a zero-dumping margin finding.
      Appellants filed comments in opposition to those final
 results at the CIT, arguing that Commerce had erred in not
 making a PMS adjustment and that the applicable statutes
 allowed for a PMS adjustment where the sales-below-cost
 test is utilized. The CIT rejected that argument. Appel-
 lants then filed this appeal. Their docketing statement re-
 flects just one issue on appeal: Whether “Commerce has the
 authority to make an adjustment to reported costs of pro-
 duction based on a finding of a Particular Market Situation
 for purposes of the sales-below-cost test.” ECF No. 7 at 2. *



     *    The only other issue Appellants raised before the
 CIT was the argument that the court should not enter a
 favorable judgment to Borusan on an issue that Commerce
 declined to examine after finding it would not alter the
 dumping margin. The CIT sided with Appellants, finding
 that it did not need to address that issue.
Case: 22-1502    Document: 19     Page: 3    Filed: 08/26/2022




 BORUSAN MANNESMANN BORU SANAYI VE TICARET A.S.    v. US   3



     We agree with Borusan that summary affirmance is
 appropriate here because the merits of the parties’ posi-
 tions are so clear that “no substantial question regarding
 the outcome of the appeal exists.” Joshua v. United States,
 17 F.3d 378, 380 (Fed. Cir. 1994) (citation omitted). This
 court in Hyundai Steel Co. v. United States, 19 F.4th 1346,
 1348 (Fed. Cir. 2021), squarely held that “the 2015 amend-
 ments to the antidumping statute do not authorize Com-
 merce to use the existence of a PMS as a basis for adjusting
 a respondent’s costs of production to determine whether a
 respondent has made home market sales below cost.”
     While recognizing Hyundai Steel could potentially re-
 solve this case, Appellants had opposed summary affir-
 mance on the ground that Hyundai Steel was not final,
 prompting this court to hold this motion in abeyance. But
 since that time, this court’s mandate in Hyundai Steel is-
 sued, and no party sought review of that decision at the
 Supreme Court. In response to our order on how to pro-
 ceed, Appellants now briefly attempt a new argument, that
 this case and Hyundai Steel “have a much different factual
 posture that merits consideration,” as “the instant case is
 an appeal of an original investigation, which determines
 the very existence of an antidumping duty order estab-
 lished by the Commerce Department, as opposed to an ap-
 peal of an administrative review that merely decreased the
 applicable dumping margins under an existing order, as in
 Hyundai.” ECF No. 18 at 2. But they fail to provide any
 basis for how that could result in a different outcome.
    Accordingly,
    IT IS ORDERED THAT:
    (1) The motion is granted. The CIT’s judgment is sum-
 marily affirmed.
Case: 22-1502    Document: 19     Page: 4      Filed: 08/26/2022




 4   BORUSAN MANNESMANN BORU SANAYI VE TICARET A.S.      v. US



     (2) Each side shall bear its own costs.
                                    FOR THE COURT

 August 26, 2022                    /s/ Peter R. Marksteiner
     Date                           Peter R. Marksteiner
                                    Clerk of Court